           Case 1:21-cv-00196-SKO Document 16 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER JOHN WILSON,                            Case No. 1:21-cv-00196-SKO (PC)
12                         Plaintiff,
                                                          ORDER DENYING MOTION FOR
13              v.                                        MISCELLANEOUS RELIEF AS
                                                          UNNECESSARY
14    TUOLUMNE COUNTY, et al.,
                                                          (Doc. 15)
15                         Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se and in forma pauperis. On August 12, 2021,

18   the Court issued an order denying as moot Plaintiff’s motion for a “legal runner,” “legal phone

19   calls,” a “writing tablet,” envelopes, pencils, and an eraser. (Doc. 13.)

20             On September 1, 2021, Plaintiff filed a motion stating he agrees with the Court’s ruling

21   regarding the aforementioned issues. (Doc. 15.) He requests, however, that the Court not “deny

22   [his] rights” regarding his claims of excessive force and improper medical care. (Id. at 1.)

23   Plaintiff’s motion is unnecessary. The Court only ruled on Plaintiff’s request for the

24   abovementioned items; it has not ruled on the merits of his case.

25             As explained in the Court’s First Informational Order, Plaintiff’s complaint is subject to

26   screening pursuant to 28 U.S.C. 1915A(a). The Court will screen Plaintiff’s complaint in due

27   course.

28   ///
       Case 1:21-cv-00196-SKO Document 16 Filed 09/07/21 Page 2 of 2


 1            Based on the foregoing, Plaintiff’s motion is DENIED.

 2
     IT IS SO ORDERED.
 3

 4   Dated:     September 3, 2021                             /s/ Sheila K. Oberto   .
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
